Citation Nr: 1410810	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to TDIU.  In February 2012, a hearing was held at the RO; a transcript is associated with the record.

In correspondence from the Veteran, he appears to raise a claim for service connection for residuals of a stroke as secondary to service-connected diabetes mellitus, which he attributes, in part, to his unemployability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The claim for a TDIU rating is inextricably intertwined with the issue of service connection for the residuals of a stroke as secondary to diabetes mellitus being referred to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered after the development sought on the other matter is completed, and it is adjudicated.


Accordingly, the case is REMANDED for the following actions:

1.  Following adjudication of the Veteran's claim for service connection for residuals of a stroke, the RO should then review the record and arrange for any further development indicated, to include if necessary an opinion to access the impact of the Veteran's service-connected disability(ies) on his ability to maintain employment.  

2.  Then, the RO should readjudicate the claim for TDIU (in light of all other determinations made).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

